    Case 18-05834         Doc 43     Filed 03/13/19 Entered 03/13/19 23:30:17                  Desc Imaged
                                     Certificate of Notice Page 1 of 4
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                                  Case No.: 18−05834
                                                      Chapter: 13
                                                Judge: Pamela S. Hollis

In Re:
   Daysi Marina Nadres                                     Andrew James Nadres
   1814 Chestnut Hill Rd                                   1814 Chestnut Hill Rd
   Plainfield, IL 60586                                    Plainfield, IL 60586
Social Security / Individual Taxpayer ID No.:
   xxx−xx−2598                                             xxx−xx−7904
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL



You are hereby notified that an Order Dismissing the above case was entered on March 8, 2019




                                                           FOR THE COURT


Dated: March 11, 2019                                      Jeffrey P. Allsteadt , Clerk
                                                           United States Bankruptcy Court
        Case 18-05834        Doc 43    Filed 03/13/19 Entered 03/13/19 23:30:17             Desc Imaged
                                       Certificate of Notice Page 2 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 18-05834-PSH
Daysi Marina Nadres                                                                     Chapter 13
Andrew James Nadres
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: pseamann               Page 1 of 3                   Date Rcvd: Mar 11, 2019
                               Form ID: ntcdsm              Total Noticed: 67


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 13, 2019.
db/jdb         +Daysi Marina Nadres,    Andrew James Nadres,     1814 Chestnut Hill Rd,
                 Plainfield, IL 60586-8517
26500906       +ATG Credit,    Attn: Bankruptcy Dept.,    1700 W Cortland St Ste 2,     Chicago,IL 60622-1131
26500931       +Advanced Call Center Tech.,     Bankruptcy Dept.,    3035 Boones Creek Rd.,
                 Johnson City,TN 37615-4663
26500953       +Brighton Lakes HOA,    C/o AMG Managment Group, LLC,     1429 Esington Rd,    Joliet,IL 60435-2873
26500900       +CBNA,    Attn: Bankruptcy Dept.,    Po Box 6283,    Sioux Falls,SD 57117-6283
26500944      ++CITIBANK,    PO BOX 790034,    ST LOUIS MO 63179-0034
               (address filed with court: CBNA,      Attn: Bankruptcy Dept.,    50 Northwest Point Road,
                 Elk Grove Village,IL 60007)
26500923       +Citizens BANK NA,    Attn: Bankruptcy Dept.,     480 Jefferson Blvd,    Warwick,RI 02886-1359
26529834       +Citizens Bank N.A.,    1 Citizens Drive Mailstop ROP15B,     Riverside, RI 02915-3026
26500898       +Codilis & Associates, PC,     Bankruptcy Dept.,    15W030 N. Frontage Rd. #100,
                 Burr Ridge,IL 60527-6921
26655862       +Department Stores National Bank,     Citibank, N.A.,    701 East 60th Street North,
                 Sioux Falls, SD 57104-0493
27467934        Department Stores National Bank,     c/o Quantum3 Group LLC,    PO Box 657,
                 Kirkland, WA 98083-0657
26500951       +Edward Health Ventures,     Bankruptcy Department,    Dept. 77-3471,    Chicago,IL 60678-0001
26500926       +Equifax,    Attn: Bankruptcy Dept.,    PO Box 740241,    Atlanta,GA 30374-0241
26500925       +Experian,    Attn: Bankruptcy Dept.,    PO Box 2002,    Allen,TX 75013-2002
26500948       +FMS Inc.,    Bankruptcy Department,    PO Box 707600,    Tulsa,OK 74170-7600
26500896       +Federal National Mortgage Assn,     Attn: Bankruptcy Dept.,    1 S Wacker Drive,
                 Chicago,IL 60606-4625
26500905       +Merchants Credit Guide,     Attn: Bankruptcy Dept.,    223 W Jackson Blvd Ste 7,
                 Chicago,IL 60606-6914
26706866       +PNC BANK, NATIONAL ASSOCIATION,     3232 Newmark Drive,    Miamisburg OH 45342-5421
26728411       +PNC Bank, N.A.,    PO Box 94982,    Cleveland, OH 44101-4982
26500899       +PNC Bank, N.A.,    Attn: Bankruptcy Dept.,    1 Financial Pkwy,    Kalamazoo,MI 49009-8002
26500920       +PNC Mortgage,    Attn: Bankruptcy Dept.,    Po Box 8703,    Dayton,OH 45401-8703
26500950       +PayPal Credit,    Bankruptcy Department,    PO Box 5138,    Timonium,MD 21094-5138
26500902       +SRA Associates,    Bankruptcy Dept.,    1000 Maplewood Dr., Ste. 207,     Maple Shade,NJ 08052-1931
26500924       +Transunion,    Attn: Bankruptcy Dept.,    PO Box 1000,    Chester,PA 19016-1000
26500940       +United Collection Bureau, Inc.,     Bankruptcy Dept.,    5620 Southwyck Blvd., Ste. 206,
                 Toledo,OH 43614-1501
26500897       +Will County Circuit Court,     Bankruptcy Dept.,    14 W. Jefferson St,    Joliet,IL 60432-4300

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26500922        EDI: HNDA.COM Mar 12 2019 06:03:00      American Honda Finance,    Attn: Bankruptcy Dept.,
                 2170 Point Blvd Ste 100,    Elgin,IL 60123
26557048        EDI: HNDA.COM Mar 12 2019 06:03:00      American Honda Finance Corporation,
                 National Bankruptcy Center,    P.O. Box 168088,   Irving, TX 75016-8088
26500914        EDI: BANKAMER.COM Mar 12 2019 06:03:00      BK OF AMER,    Attn: Bankruptcy Dept.,
                 Po Box 982238,   El Paso,TX 79998
26500934       +EDI: TSYS2.COM Mar 12 2019 06:03:00      Barclays BANK Delaware,    Attn: Bankruptcy Dept.,
                 Po Box 8803,   Wilmington,DE 19899-8803
26500919       +EDI: CAPITALONE.COM Mar 12 2019 06:03:00      CAP1/Carsn,    Attn: Bankruptcy Dept.,
                 26525 N Riverwoods Blvd,    Mettawa,IL 60045-3440
26500909       +EDI: WFNNB.COM Mar 12 2019 06:03:00      COMENITY BANK/Carsons,    Attn: Bankruptcy Dept.,
                 Po Box 182789,   Columbus,OH 43218-2789
26595285        EDI: BL-BECKET.COM Mar 12 2019 06:03:00      Capital One, N.A.,    c/o Becket and Lee LLP,
                 PO Box 3001,   Malvern PA 19355-0701
26500939       +EDI: CAPITALONE.COM Mar 12 2019 06:03:00      Capitalone,    Attn: Bankruptcy Dept.,
                 15000 Capital One Dr,    Richmond,VA 23238-1119
26500907       +EDI: MID8.COM Mar 12 2019 06:03:00      Comenity Capital BANK,    C/O Midland Funding,
                 2365 Northside Dr Ste 30,    San Diego,CA 92108-2709
26500911       +EDI: WFNNB.COM Mar 12 2019 06:03:00      Comenitybank/Ny&Co,    Attn: Bankruptcy Dept.,
                 Po Box 182789,   Columbus,OH 43218-2789
26500908       +EDI: WFNNB.COM Mar 12 2019 06:03:00      Comenitybank/Victoria,    Attn: Bankruptcy Dept.,
                 Po Box 182789,   Columbus,OH 43218-2789
26500913       +EDI: WFNNB.COM Mar 12 2019 06:03:00      Comenitycb/Mypointsrwd,    Attn: Bankruptcy Dept.,
                 Po Box 182120,   Columbus,OH 43218-2120
26518385        EDI: DISCOVER.COM Mar 12 2019 06:03:00      Discover Bank,    Discover Products Inc,
                 PO Box 3025,   New Albany, OH 43054-3025
26500941       +EDI: DISCOVER.COM Mar 12 2019 06:03:00      Discover FIN SVCS LLC,    Attn: Bankruptcy Dept.,
                 Po Box 15316,   Wilmington,DE 19850-5316
26500928       +E-mail/Text: egssupportservices@alorica.com Mar 12 2019 02:32:04       EGS Financial Care,
                 PO Box 1020,   Dept 806,    Horsham,PA 19044-8020
26500952       +E-mail/Text: bankruptcy@edward.org Mar 12 2019 02:32:24       Edward Hospital,
                 Attn: Bankruptcy Department,    801 S. Washington st.,    Naperville,IL 60540-7499
26500946       +EDI: IRS.COM Mar 12 2019 06:03:00      IRS Priority Debt,    Bankruptcy Dept.,   PO Box 7346,
                 Philadelphia,PA 19101-7346
        Case 18-05834        Doc 43    Filed 03/13/19 Entered 03/13/19 23:30:17              Desc Imaged
                                       Certificate of Notice Page 3 of 4


District/off: 0752-1           User: pseamann               Page 2 of 3                    Date Rcvd: Mar 11, 2019
                               Form ID: ntcdsm              Total Noticed: 67


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
26500904       +EDI: CBSKOHLS.COM Mar 12 2019 06:03:00       Kohls/Capone,    Attn: Bankruptcy Dept.,
                 N56 W 17000 Ridgewood Dr,    Menomonee Falls,WI 53051-7096
26500904       +E-mail/Text: bncnotices@becket-lee.com Mar 12 2019 02:30:37         Kohls/Capone,
                 Attn: Bankruptcy Dept.,    N56 W 17000 Ridgewood Dr,     Menomonee Falls,WI 53051-7096
26633443       +EDI: MID8.COM Mar 12 2019 06:03:00       MIDLAND FUNDING LLC,
                 MIDLAND CREDIT MANAGEMENT, INC. as agent,     for MIDLAND FUNDING LLC,     PO Box 2011,
                 Warren, MI 48090-2011
26500915       +EDI: TSYS2.COM Mar 12 2019 06:03:00       Mcydsnb,   Attn: Bankruptcy Dept.,      Po Box 8218,
                 Mason,OH 45040-8218
26500910       +EDI: MID8.COM Mar 12 2019 06:03:00       Midland Funding, LLC,    Bankruptcy Dept.,
                 8875 Aero Drive, # 200,    San Diego,CA 92123-2255
26654047        EDI: PRA.COM Mar 12 2019 06:03:00      Portfolio Recovery Associates, LLC,
                 Successor to BARCLAYS BANK DELAWARE,     (AADVANTAGE AVIATOR),     POB 41067,    Norfolk, VA 23541
26661982        EDI: PRA.COM Mar 12 2019 06:03:00      Portfolio Recovery Associates, LLC,
                 Successor to CITIBANK, N.A.,    (SEARS MASTERCARD),     POB 41067,    Norfolk, VA 23541
26710228        EDI: Q3G.COM Mar 12 2019 06:03:00      Quantum3 Group LLC as agent for,      Comenity Bank,
                 PO Box 788,    Kirkland, WA 98083-0788
26660779        EDI: Q3G.COM Mar 12 2019 06:03:00      Quantum3 Group LLC as agent for,      MOMA Funding LLC,
                 PO Box 788,    Kirkland, WA 98083-0788
26500912       +EDI: RMSC.COM Mar 12 2019 06:03:00       Syncb HOME,    Attn: Bankruptcy Dept.,     Po Box 965036,
                 Orlando,FL 32896-5036
26500921       +EDI: RMSC.COM Mar 12 2019 06:03:00       Syncb/AMER EAGLE,    Attn: Bankruptcy Dept.,
                 Po Box 965005,    Orlando,FL 32896-5005
26500942       +EDI: RMSC.COM Mar 12 2019 06:03:00       Syncb/Amazon,    Attn: Bankruptcy Dept.,     Po Box 965015,
                 Orlando,FL 32896-5015
26500917       +EDI: RMSC.COM Mar 12 2019 06:03:00       Syncb/BANANA REP,    Attn: Bankruptcy Dept.,
                 Po Box 965005,    Orlando,FL 32896-5005
26500930       +EDI: RMSC.COM Mar 12 2019 06:03:00       Syncb/BP,   Attn: Bankruptcy Dept.,      Po Box 965024,
                 Orlando,FL 32896-5024
26500932       +EDI: RMSC.COM Mar 12 2019 06:03:00       Syncb/Banarepdc,    Attn: Bankruptcy Dept.,
                 Po Box 965005,    Orlando,FL 32896-5005
26500943       +EDI: RMSC.COM Mar 12 2019 06:03:00       Syncb/CAR CARE DISC TI,     Attn: Bankruptcy Dept.,
                 Po Box 965036,    Orlando,FL 32896-5036
26500903       +EDI: RMSC.COM Mar 12 2019 06:03:00       Syncb/TJX COS,    Attn: Bankruptcy Dept.,     Po Box 965005,
                 Orlando,FL 32896-5005
26500935       +EDI: RMSC.COM Mar 12 2019 06:03:00       Syncb/TJX COS DC,    Attn: Bankruptcy Dept.,
                 Po Box 965005,    Orlando,FL 32896-5005
26500927       +EDI: RMSC.COM Mar 12 2019 06:03:00       Syncb/Walmart,    Attn: Bankruptcy Dept.,     Po Box 965024,
                 Orlando,FL 32896-5024
26500949       +EDI: RMSC.COM Mar 12 2019 06:03:00       Synchrony Bank,    Bankruptcy Dept.,     950 Forrer Blvd.,
                 Kettering,OH 45420-1469
26504550       +EDI: RMSC.COM Mar 12 2019 06:03:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
26500916       +EDI: WTRRNBANK.COM Mar 12 2019 06:03:00       TD BANK USA/Targetcred,     Attn: Bankruptcy Dept.,
                 Po Box 673,    Minneapolis,MN 55440-0673
26729059       +E-mail/Text: bncmail@w-legal.com Mar 12 2019 02:32:02        TD Bank USA, N.A.,
                 C O WEINSTEIN & RILEY, PS,    2001 WESTERN AVENUE, STE 400,     SEATTLE, WA 98121-3132
26576623        EDI: USBANKARS.COM Mar 12 2019 06:03:00       U.S. Bank National Association,
                 Bankruptcy Department,    PO Box 108,    St. Louis MO 63166-0108
26500918        EDI: USBANKARS.COM Mar 12 2019 06:03:00       US BANK,    Attn: Bankruptcy Dept.,
                 4325 17Th Ave S,    Fargo,ND 58125
                                                                                                TOTAL: 42

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
26500936*       +Advanced Call Center Tech.,     Bankruptcy Dept.,    3035 Boones Creek Rd.,
                  Johnson City,TN 37615-4663
26500933*       +CBNA,    Attn: Bankruptcy Dept.,    Po Box 6283,   Sioux Falls,SD 57117-6283
26500945*       +COMENITY BANK/Carsons,     Attn: Bankruptcy Dept.,    Po Box 182789,    Columbus,OH 43218-2789
26500947*       +IRS Priority Debt,    Bankruptcy Dept.,    PO Box 7346,    Philadelphia,PA 19101-7346
26500929*       +Kohls/Capone,    Attn: Bankruptcy Dept.,    N56 W 17000 Ridgewood Dr,
                  Menomonee Falls,WI 53051-7096
26500901*       +PNC Bank, N.A.,    Attn: Bankruptcy Dept.,    1 Financial Pkwy,    Kalamazoo,MI 49009-8002
26500938*       +PNC Bank, N.A.,    Attn: Bankruptcy Dept.,    1 Financial Pkwy,    Kalamazoo,MI 49009-8002
26720757*      ++PORTFOLIO RECOVERY ASSOCIATES LLC,     PO BOX 41067,    NORFOLK VA 23541-1067
                (address filed with court: Portfolio Recovery Associates, LLC,        Successor to CITIBANK, N.A.,
                  (SEARS MASTERCARD),     POB 41067,   Norfolk, VA 23541)
26500937*      ++US BANK,    PO BOX 5229,    CINCINNATI OH 45201-5229
                (address filed with court: US BANK,      Attn: Bankruptcy Dept.,    4325 17Th Ave S,
                  Fargo,ND 58125)
                                                                                                 TOTALS: 0, * 9, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
          Case 18-05834            Doc 43       Filed 03/13/19 Entered 03/13/19 23:30:17                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: pseamann                     Page 3 of 3                          Date Rcvd: Mar 11, 2019
                                      Form ID: ntcdsm                    Total Noticed: 67


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 13, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 8, 2019 at the address(es) listed below:
              Briana Czajka     on behalf of Debtor 1 Daysi Marina Nadres ndil@geracilaw.com
              Briana Czajka     on behalf of Debtor 2 Andrew James Nadres ndil@geracilaw.com
              David M Lulkin    on behalf of Debtor 1 Daysi Marina Nadres ndil@geracilaw.com
              David M Lulkin    on behalf of Debtor 2 Andrew James Nadres ndil@geracilaw.com
              Gerald Mylander     on behalf of Trustee Glenn B Stearns mcguckin_m@lisle13.com
              Glenn B Stearns    stearns_g@lisle13.com
              Laura A. Hrisko    on behalf of Creditor   PNC BANK, NATIONAL ASSOCIATION ND-Two@il.cslegal.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Peter C Bastianen    on behalf of Creditor   PNC BANK, NATIONAL ASSOCIATION ND-Four@il.cslegal.com
                                                                                              TOTAL: 9
